Mayes, J.,
delivered the opinion of the court.
We do not deem it necessary to decide whether the deed from R. A. Rutledge and his wife, Eliza J. Rutledge, of date July 15, 1869, conveying to J. M. Rutledge the east half of the property in question, was or was not valid. Equally unimportant, in our view of the case, is the question of whether or not the deed of December 12, 1883, made by R. A. Rutledge to J. M. Rutledge of the west half of the property, was a valid deed, and -it may be conceded that at the death of R. A. Rutledge, *841'be owned in fee simple all tbe property in question. When all this is conceded, it then follows that in 1887 R. A. Rutledge -died intestate, leaving as his heirs Eliza J. Rutledge, his wife, •and ten children, one of whom was R. D. Rutledge. On August 24, 1897, R. D. Rutledge and nine of the children quit-claimed all their interest in the land in controversy to John W. Rutledge. Immediately upon obtaining the interest of the ten heirs, including that of R. D. Rutledge, John W. Rutledge went into possession of the property and lived upon it with his mother and sister, the other two heirs, until January 26, 1904, when he deeded all his interest to J. E. Millstead. The deed made to John W. Rutledge was not recorded until March 3, 1902. On the same date Mattie L. Rutledge, the remaining -child whose interest he had not acquired up to that time, also ■made a deed to John W. Rutledge of her interest in-the land. Mrs. Eliza Rutledge, the wife of R. A. Rutledge, deceased, and mother of all the other heirs, made a deed to J. E. Mill-stead of her interest in the land on January 18, 1905, so that -on January 18, 1905, J. E. Millstead had acquired the inter■est of all the heirs and was the owner in fee simple of all the property. On October 10, 1892, in the federal district court held at Aberdeen, the Allen-West Commission Company recovered a judgment against R. TI. Rutledge for about $9,00Q. This judgment against R. R. Rutledge was enrolled on the judgment roll of the circuit court of Monroe county, Miss., wherein is situated this land, on October 15, 1892.
It is contended that this judgment against R. H. Rutledge was a mistake, and that, while R. H. Rutledge was the name under which it was enrolled and in which it was rendered, in truth and in fact the judgment was against R. D. Rutledge; but the judgment itself does not so state, nor does the enrollment of the same disclose this fact in the office of the circuit clerk of Monroe county. This judgment against R. R. Rutledge and the enrollment of same were five years before the deed of R. D. Rutledge and others to John W. Rutledge. It is not shown that at *842the time John W. Rutledge bought this property in 1897 from R D. Rutledge and the other heirs he had notice of any claim or judgment held by the appellant against R. D. Rutledge. He-was bound, of course, to have such notice as was conveyed to him by the record, but the record only showed that there was á judgment entered against R. H. Rutledge and enrolled against R.. H. Rutledge. There was no judgment at that time against R. D. Rutledge. Therefore, when John W. Rutledge purchased his land and obtained the interest of R. D. Rutledge, he was a purchaser in good faith and for value, and obtained a perfectly valid title to all the interest owned by R. D. Rutledge at that time. The record di<i not convey to him knowledge that there was a judgment against R. D. Rutledge, or that there was any lien under any judgment against R. D. Rutledge. If it is true that the entry of the judgment against R II. Rutledge was a mistake, and that in reality the judgment was against R. D. Rutledge, this mistake cannot be corrected except as between the parties and before the rights of innocent third parties have become involved. 23 Oye., p. 854; 17 'Am. & Eng. Ency. of Law (2d ed.), p. 776; Ann. Code 1892, § 756; Ridgeway, Budd & Oofs Appeal, 15 Pa., 177, 53 Am. Dec., 586; Davis v. Steeps, 87 Wis., 472, 58 N. W., 769, 23 L. R. A., 818, 41 Am. St. Rep., 51.
But it is claimed that this judgment was revived on October-10, 1900, and if by the first judgment a lien was not acquired on this property, by the second judgment the appellants did acquire a lien. The answer to this is that at the time of the rendition of the-second judgment it is shown that John W. Rutledge was in actual possession of the property under the unrecorded deed made to him by R. D. Rutledge of his interest. This being the case, it was constructive notice to the judgment creditor of his deed, and the judgment creditor under these circumstances only acquired a lien upon the actual interest which R. D. Rutledge might have had, and at this time he had' - parted with all his interest. As to this there is no difference-*843between a judgment rendered by a federal court and a judgment rendered by a state court.
There are many other questions raised in argument of counsel 5 but, since this disposes of the case, we do not decide them. It follow's that the action of the lower court in sustaining the bill to enjoin appellants from levying an execution on this property was correct, and the decree is affirmed.

Affirmed.